DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal 
3.	Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,621,971 (Stapleton et al). Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations recited in claim 1 of the instant application are encompassed by claims 1-20 of US Patent No. 9,621,971 (Stapleton et al).
Instant Application No. 17/367,092 (Claim 1)
US Patent No. 9,621,971 (Claim 1)
         A system for routing signals in a Distributed Antenna System, the system comprising:
         a plurality of local Digital Access Units (DAUs) located at a Local location, each of the plurality of local DAUs being coupled to each other and operable to route signals between the plurality of local DAUs, wherein each of the plurality of local DAUs includes one or more Base Transceiver Station (BTS) RF connections, each of the plurality of BTS RF connections being operable to be coupled to one of one or more sectors of a BTS; and


        a plurality of local Digital Access Units (DAUs) located at a Local location, each of the plurality of local DAUs being coupled to each other and operable to route signals between the plurality of local DAUs, wherein each of the plurality of local DAUs includes one or more Base Transceiver Station (BTS) RF connections, each of the plurality of BTS RF connections being operable to be coupled to one of one or more sectors of a BTS (i.e., see Claim 1 of US Patent No. 9,621,971); and

         a plurality of remote DAUs located at a Remote location, wherein the plurality of remote DAUs are coupled to each other and operable to transport signals between the plurality of remote DAUs.


         a plurality of remote DAUs located at a Remote location, wherein the plurality of remote DAUs are coupled to each other and operable to transport signals between the plurality of remote DAUs (i.e., see Claim 1 of US Patent No. 9,621,971).




4.	Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 9,025,956 (Stapleton et al). Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations recited in claim 1 of the instant application are encompassed by claims 1-25 of US Patent No. 9,025,956 (Stapleton et al).
Instant Application No. 17/367,092 (Claim 1)
US Patent No. 9,025,956 (Claim 1)
         A system for routing signals in a Distributed Antenna System, the system comprising:
         a plurality of local Digital Access Units (DAUs) located at a Local location, each of the plurality of local DAUs being coupled to each other and operable to route signals between the plurality of local DAUs, wherein each of the plurality of local DAUs includes one or more Base Transceiver Station (BTS) RF connections, each of the plurality of BTS RF connections being operable to be coupled to one of one or more sectors of a BTS; and


        a plurality of local Digital Access Units (DAUs) located at a Local location, each of the plurality of local DAUs being coupled to each other and operable to route signals between the plurality of local DAUs, wherein each of the plurality of local DAUs includes one or more Base Transceiver Station (BTS) RF connections, each of the plurality of BTS RF connections being operable to be coupled to one of one or more sectors of a BTS (i.e., see Claim 1 of US Patent No. 9,025,956); and

         a plurality of remote DAUs located at a Remote location, wherein the plurality of remote DAUs are coupled to each other and operable to transport signals between the plurality of remote DAUs.


         a plurality of remote DAUs located at a Remote location, wherein the plurality of remote DAUs are coupled to each other and operable to transport signals between the plurality of remote DAUs (i.e., see Claim 1 of US Patent No. 9,025,956).




Allowable Subject Matter
5.	Claim 1 is allowed (if overcome the double patenting above).

6.	The following is an examiner’s statement of reasons for allowance: 
Claim 1 is allowable because Kummetz et al (Pub. No.: US 2013/0017863 cited by applicant), Palanisamy et al (US Patent No. 9,112,611 cited by applicant), and Schmid et al (Pub. No.: US 2013/0195467), takes alone or in combination, fails to teach a plurality of local Digital Access Units (DAUs) located at a Local location, each of the plurality of local DAUs being coupled to each other and operable to route signals between the plurality of local DAUs, wherein each of the plurality of local DAUs includes one or more Base Transceiver Station (BTS) RF connections, each of the plurality of BTS RF connections being operable to be coupled to one of one or more sectors of a BTS; and a plurality of remote DAUs located at a Remote location, wherein the plurality of remote DAUs are coupled to each other and operable to transport signals between the plurality of remote DAUs.


                                                         Conclusion
7.      The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kummetz et al (Pub. No.: US 2013/0017863) discloses base station router for distributed antenna systems.
Palanisamy et al (US Patent No. 9,112,611) discloses optical fiber based distributed antenna systems.
Schmid et al (Pub. No.: US 2013/0195467) discloses distributed antenna system for MIMO signals.

8.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hanh Phan whose telephone number is (571)272-3035. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kenneth Vanderpuye, can be reached on (571)272- relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (703)305-4700.
/HANH PHAN/Primary Examiner, Art Unit 2636